SECURED PROMISSORY NOTE MODIFICATION AGREEMENT

 

THIS NOTE MODIFICATION AGREEMENT (this “Agreement”) is made and entered into on
February 28, 2012, by and among BLUEROCK SPECIAL OPPORTUNITY + INCOME FUND II,
LLC, a Delaware limited liability company (together with its successors and
assigns, the “Lender”), and BEMT AUGUSTA, LLC, a Delaware limited liability
company (the “Borrower”).

 

W I T N E S S E T H :

 

WHEREAS, the Lender and the Borrower entered into that certain Secured
Promissory Note dated as of September 1, 2010 (the “Promissory Note’), which
Promissory Note evidenced the obligation of the Borrower to repay the loan to
the Lender in the aggregate principal amount of $1,931,484.17 (the “Loan”) plus
interest, fees and costs; and

 

WHEREAS, the Promissory Note was extended on February 28, 2011 (“the First Note
Modification Agreement”), and all amounts owing thereunder, including without
limitation all principal and interest, became automatically and immediately due
and payable on August 31, 2011; and

 

WHEREAS, the Promissory Note was extended on August 31, 2011 (“the Second Note
Modification Agreement”), and all amounts owing thereunder, including without
limitation all principal and interest, became automatically and immediately due
and payable on February 28, 2012; and

 

WHEREAS, the Borrower has requested that Lender modify the Promissory Note to
further extend the maturity date thereof to August 31, 2012; and

 

WHEREAS, the Lender is willing to grant such request, subject to the terms and
conditions set forth herein;

 

NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

1. Defined Terms. All capitalized terms used herein and not otherwise expressly
defined herein shall have the respective meanings given to such terms in the
Promissory Note.

 

2. Amendment to Promissory Note. The Promissory Note is hereby modified and
amended by deleting the last sentence of the first paragraph of the Promissory
Note in its entirety, and replacing it with the following:

 

All outstanding principal and interest shall be due and payable on August 31,
2012 (the “Due Date”).

 

3. Effectiveness. The modification provided in paragraph 2 hereof shall be
effective as of February 28, 2012 upon the execution and delivery of this
Agreement by the parties hereto.

 

4. Reaffirmation of Promissory Note. All other provisions of the Promissory Note
shall continue to be in effect.

 



 

 



 

IN WITNESS WHEREOF, Borrower and Lender have caused their duly authorized
officers to set their hands and seals as of the day and year first above
written.

  

Borrower:           BEMT AUGUSTA, LLC a Delaware limited liability company      
    By: Bluerock Enhanced Multifamily Holdings, L.P.,   a Delaware limited
partnership Its: Sole Member             By: Bluerock Enhanced Multifamily
Trust, Inc.,     a Maryland corporation   Its: General Partner                  
      By:  /s/ Jordan Ruddy     Name:  Jordan Ruddy       Title:  COO          
  Lender:           BLUEROCK SPECIAL OPPORTUNITY + INCOME FUND II, LLC a
Delaware limited liability company           By: BR SOIF II Manager, LLC   a
Delaware limited liability company Its: Manager             By: Bluerock Real
Estate, L.L.C,     a Delaware limited liability company   Its: Sole Member      
                  By:  /s/ Jordan Ruddy     Name:  Jordan Ruddy       Title: 
President  

 



 

